DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a display unit, in claim 10.
In the specification, in page 5, in paragraph 0014, “The display unit 14 is a display configured to display various types of information. The display unit 14 may further include a touchscreen function (i.e., an operation unit).”, and/or, in figure 1 (“Display Unit 14”), is interpreted to read on: a display unit, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul J. Esatto, Jr. (Registration No. 30,749) on 08/17/2021.

The application has been amended as follows: 
In the abstract:
In the abstract, line 5, before “wireless interface”, change “the” to --a--.

In the claims:
In claim 4, line 12, before “access points”, insert --one of the--.
In claim 8, line 4, before “memory”, change “the” to --a--.
In claim 11, line 19, after “via the wireless interface”, insert --,--.
In claim 11, line 28, after “and any”, insert --one--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, JUNG et al. (US 2019/0089686 A1), cited by applicant submitted IDS, dated 03/02/2021, discloses a first communication device (see figure 1, “electronic device 101”) comprising: a wireless interface (see figure 1, “wireless communication module 192”) configured to execute wireless communication in conformity with a Wi-Fi standard, and a controller (see figure 1, “processor 120”) configured to: execute an output control process of externally outputting output information, the output information being in conformity with the Wi-Fi standard and obtained using a network key (see par 0058, i.e., “network key”, note that the paragraphs discussed are found in the USPGPUB version, and see par 0088, table 1, VENDOR_P2P_PRE_KEY_OUI_TYPE) of the first communication device; receive, via the wireless interface, an authentication request (see figure 3B, authentication (2) is received by device 101, and see par 0063) from a second communication device (device 102); determine whether a wireless connection (see par 74, Wi-Fi and wireless communication) has been established between the first communication device (device 101) and any one of access points (see par 0078 “external access point”), the electronic device 101 may select its role as the host or client based on at least part of the second information, see par 0078, and in paragraph 0075, in operation 513, the electronic device 101 may store, in, e.g., the memory 130, first information about the role of the electronic device as at least one of the host and client., and enable the electronic device to operate as at least one of the host or a client, see the abstract and see par 0009. 
JUNG et al. (US 2019/0089686 A1), cited by applicant submitted IDS, dated 03/02/2021, does not disclose, teach or suggest, a controller configured to: execute an output control process of externally outputting output information, the output information being in conformity with the Wi-Fi standard and obtained using a public key of the first communication device; receive, via the wireless interface, an authentication request in which the public key is used from a second communication device that has obtained the public key; in a case where it is determined that a wireless connection has been established between the first communication device and a first access point: send a first authentication response to the second communication device via the wireless interface, the first authentication response including first role information indicating that the first communication device is to serve a first role which is a role of sending first wireless setting information to the second communication device, the first wireless setting information being for establishing a first wireless connection between the second communication device and the first access point; and send the first wireless setting information to the second communication device via the wireless interface after the first authentication response has been sent to the second communication device; in a case where it is determined that no wireless connection has been established between the first communication device and any of the access points: send a second authentication response to the second communication device via the wireless interface, the second authentication response including second role information indicating that the first communication device is to serve a second role which is different from the first role and is a role of receiving second wireless setting information from the second communication device, the second wireless setting information being for establishing a second wireless connection between the first communication device and a second access point: receive the second wireless setting information from the second communication device via the wireless interface after the second authentication response has been sent to the second communication device; and establish the second wireless connection with the second access point via the wireless interface using the second wireless setting information, as recited in independent claim 1.

Claims 2-10 are allowable because they are dependent on allowable independent claim 1 above.

Regarding independent claim 11, the closest prior art of record, namely, JUNG et al. (US 2019/0089686 A1), cited by applicant submitted IDS, dated 03/02/2021, discloses a non-transitory computer-readable recording medium (see figure 1, memory 130) storing computer-readable instructions (e.g., software, a program 140) for a first communication device (electronic device 101, see figure 1 and see par 0184). 
Claim 11 recites the same and/or similar claim limitations or features, as recited in the analogous claim of a first communication device of independent claim 1 above.
Therefore, independent claim 11 is found to be allowable for the same and/or similar reasons, as stated and discussed above, in the analogous first communication device of independent claim 1 above.    



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuda (US 2010/0202426 A1) teaches a wireless LAN system in which data communication between a wireless station whose connection method as a method for wireless connection can be set to one of a plurality of connection methods and a wireless access point whose connection method has been preset to one of the connection methods is made possible by setting the connection method of the wireless station to a method identical with the connection method of the wireless access point (see the abstract). Figure 3 shows authentication request between printer and access point.

Terao (US 2018/0069718 A1) teaches an access point 105 wireless connected to printer 103, display QR code (F403), transmit the code, authentication and execute parameter setting between printer 103 and smartphone 101, and the code, authentication, setting and connection between camera 102, smartphone 101 and printer 103 (see figure 4).
SHIBATA (US 2021/0099950 A1) teaches a communication device may execute an output control process for externally outputting output information obtained by using a public key, receive an authentication request in which the public key is used from a terminal device, send an authentication response to the terminal device, receive N pieces of wireless setting information from the terminal device, send, by using each of the N pieces of wireless setting information, a confirm signal to an access point corresponding to each of the N pieces of wireless setting information, receive a response signal in response to sending the confirm signal from each of M access points among N access points, select a target access point from among the M access points, and establish a wireless connection with the target access point (see the abstract).

SHIBATA et al. (US 2021/0099305 A1) teaches a communication device may cause an output unit to output first specific information obtained by using a first public key in a case where a first specific signal is received from a first external device, receive a first authentication request in which the first public key is used from the first external device which has obtained the first public key, send a first authentication response to the first external device in a case where the first authentication request is received from the first external device, and establish a first wireless connection with the first external device in a case where the first authentication response is sent to the first external device.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOV POPOVICI/Primary Examiner, Art Unit 2677